DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic Electric Works Co. LTD. (JP-S58-82234-U, as provided by Applicant in IDS, in light of the Chinese Office action also provided in IDS (Hereinafter referred to as Panasonic)), as applied to the claims above and further in view of Nakahara et al. (US PG Pub. 2015/0054192).
Regarding Claims 1 and 6:  Panasonic discloses an extruder comprising: a barrel to which water-containing raw material that is selected from a group including water-containing thermoplastic resin and water-containing elastomer, is supplied (1, figure 1, a material is shown but Note: As previously explained in the previous office action, the workpiece (material) is not considered part of the apparatus and constitutes intended use.  A prior art apparatus need only be capable of the intended function.  It is the Examiner’s position that the extruder of Panasonic is capable of having water-containing raw material that is selected from a group including water-containing thermoplastic resin and water-containing elastomer supplied to it); a screw that is driven to rotate in the barrel in order to process the raw material together with the barrel (2, Figure 1, portions in quotes constitute intended use although it is the Examiner’s position that Panasonic discloses the intended use); and a die (6, comprising plates 10 and 11,  Figure 1) that is provided at a discharge point of the barrel and that discharges the raw material that has been processed (Figure 1), wherein the die includes a first flat plate (10, Figure 2) having at least one first hole and a second flat plate (11, Figure 2) having at least one second hole, wherein the first flat plate and the second flat plate are arranged adjacent to each other along a longitudinal axis of the barrel (Figure 1 and 2), “and at least either the first flat plate or the second flat plate is movable relative to the other flat plate such that an overlapping part of the first hole and the second hole can be varied” (language in quotes is intended use.  Any plate is “movable” with enough force; however it is the position of the Examiner (in light of the Chinese office action cited in IDS) the plate 11 is movable using rotatable clamp 8 passing through hole 12 and that such movement would by definition vary the size of the overlapping portions of the hole. Panasonic fails to specifically describe wherein the extruder is an expansion dryer. However expansion-type extrusion dryers are well known as described by Nakahara et al. and using a known device in a way consistent with its design is not inventive and would be well within the skill of a routineer in the art.
Regarding Claim 2: Panasonic disclose the invention as described above in the rejection of Claim 1.  As described above, any plate is movable (even continuously) with respect to another and such language constitutes intended use without further structure.
Regarding Claim 3: Panasonic disclose the invention as described above in the rejection of Claim 1.  Panasonic further describes wherein the first and second flat plates are coaxial circular plates, and at least either the first flat plate or the second flat plate is rotatable about a central axis of the first and second flat plates. As described above any plate is “movable” or “rotatable” with enough force, however it is the position of the Examiner (in light of the Chinese office action cited in IDS) the plate 11 is rotatable using rotatable clamp 8 passing through hole 12.
Regarding Claim 4: Panasonic disclose the invention as described above in the rejection of Claim 3.  Panasonic further describes wherein the first hole and the second hole are arranged along respective circles that are concentric with the first and second flat plates and that have a same diameter (Plates 10,11, Figure 1 and 2).  
Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive for the following reasons:  Applicant argues that the prior art fails to teach water-containing raw material that is selected from a group including water-containing thermoplastic resin and water-containing elastomer.  This is unpersuasive because as previously described and described in the current office action, the workpiece (material) is not considered part of the apparatus and constitutes intended use.  A prior art apparatus need only be capable of the intended function.  It is the Examiner’s position that the extruder of Panasonic is capable of having water-containing raw material that is selected from a group including water-containing thermoplastic resin and water-containing elastomer supplied to it.
Prior Art not relied upon
Sekisui Plastics Co. Ltd. (provided) discloses a breaker plate (die) which has a plurality of plates having holes, wherein the plates are rotated so that the centers of the holes are offset. (Abstract and Figures 2 and 3).  Said die is similar in structure and function to the die of the instant invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744